Citation Nr: 0521500	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 40 percent for degenerative disc disease with slight 
lumbar scoliosis and spondylosis at L4-L5 and L5-S1 with 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L5-S1 and L4-5 with limitation of motion, and 
assigned a 40 percent disability rating.  The rating decision 
also denied the veteran a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed this 
issue as well, but then withdrew the appeal for a TDIU in an 
August 2003 Statement in Support of the Claim (VA Form 21-
4138).    

The current issue of a rating in excess of 40 percent for a 
low back disability came before the Board in June 2004, along 
with another issue regarding entitlement to service 
connection for major depression, secondary to the veteran's 
service-connected low back disability.  The Board granted 
service connection for major depression and remanded the 
claim for an initial rating in excess of 40 percent for a low 
back disability to the RO.  On June 17, 2004, the RO granted 
service connection for a major depressive disorder and 
assigned a 30 percent rating, effective April 4, 2001.  The 
veteran was informed of this decision on July 7, 2004.  On 
June 30, 2005, the Board received a Notice of Disagreement 
(NOD) from the veteran in which he claims entitlement to a 
higher rating for his major depressive disorder.  Since the 
veteran's NOD was received within one year from the time the 
veteran was notified of the RO decision, the veteran's NOD is 
considered timely.  Thus the Board must remand this issue so 
that the RO can send the veteran a statement of the case, and 
to give him an opportunity to perfect an appeal of the issue 
by thereafter filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).      

The Board also noted that the veteran testified at his August 
2003 Board Videoconference hearing that the medications he 
takes for his service connected low back disability resulted 
in gastrointestinal problems.  This testimony raised a claim 
of secondary service connection for gastrointestinal disease.  
The Board referred this issue back to the RO for appropriate 
development, but it does not appear that any action has been 
taken.  The Board once again refers this matter to the RO for 
appropriate development and adjudication.
   

FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected degenerative disc disease 
with slight lumbar scoliosis and spondylosis at L4-L5 and L5-
S1 is not manifested by persistent symptoms compatible with 
sciatic neuropathy and little intermittent relief; 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; ankylosis of the 
thoracolumbar spine; more than moderate limitation of motion 
of the lumbar spine or more than moderate lumbosacral strain 
with an associated separately compensable neurologic 
abnormality, including, but not limited to, bowel or bladder 
impairment.  
 

CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 40 
percent for degenerative disc disease with slight lumbar 
scoliosis and spondylosis at L4-L5 and L5-S1 with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 prior to and from September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective from 
September 26, 2003).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2001 RO rating decision; the 
December 2002 Statement of the Case; the April 2005 
Supplemental Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for an initial 
rating in excess of 40 percent for a service connected low 
back disability, and complied with VA's notification 
requirements.  The Statement and Supplemental Statements of 
the Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated April 2002 and July 2003 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for a higher initial rating for a back 
disability, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the initial unfavorable 
decision.  The RO initial unfavorable decision was issued in 
January 2001, before the VA had issued final regulations to 
implement the VCAA but after the enactment of VCAA.  However, 
the Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for a higher initial rating for a back 
disability, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  See  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  These advisements clearly fulfill the fourth 
element.  Thus, the failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2002 and July 2003 correspondences and asked him to identify 
all medical evidence reflecting treatment for a back 
disability.  The RO has obtained all identified evidence.  
The veteran has been afforded several examinations in recent 
years.  The Board finds that this and other relevant medical 
evidence of record is adequate for rating purposes; there is 
no duty to provide another examination or medical opinion 
with respect to the claim for entitlement to an initial or 
staged rating in excess of 40 percent for the veteran's 
service-connected low back disability.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.



Factual Background

The veteran served on active duty from September 1973 to 
September 1976.  He filed his service connection claim for 
degenerative disc disease in April 2000.

Social Security records (obtained pursuant to a Board remand 
in June 2004) show that in February 1996, the Social Security 
Administration deemed the veteran to be "disabled" based on 
his inability to return to any of his past jobs (mechanic, 
screen painter, farm laborer) due to the prolonged periods of 
standing/walking and the amount of heavy lifting required.  
It was also noted that the veteran was unable to perform 
sedentary work given his limited education.  

A January 1993 report from Dr. M.D.K. states that there was 
pain to palpation in the upper and lower lumbar area, and 
that there was some paramuscular spasm particularly on the 
left side, up to and including a posterior superior iliac 
spine and muscles over this point.  However, upon examination 
in March 1993, Dr. J.S. noted that "there is no spasm at 
either the cervical or lumbar spine."  In December 1993, the 
veteran underwent an MRI of the lumbar spine, which showed 
degenerative disk disease.  In June 1995, the veteran 
underwent a facet lumbar block.  

In February 2000, the veteran underwent an examination in 
conjunction with his claim for Social Security benefits.  The 
clinician noted the veteran's degenerative disk disease, as 
well as a right-sided lump in the area of the back that 
causes the veteran trouble lifting his leg.  Examination of 
the dorsolumbar spine showed 90 degrees of flexion, 5 degrees 
of extension, and 5 degrees of lateral flexion.   

The veteran underwent a VA examination in November 2000.  He 
reported that he sustained his back injury while putting 
tires on a five-ton truck.  He was told that he had a muscle 
strain and that all of the muscles were pulled.  He has had 
constant, severe back pain ever since the incident 
(approximately 1975).  He has sought VA and private 
treatment; however, he stopped taking prescribed drugs 
because of the side effects.  He was also presented with two 
different surgical options, but he declined them both.  

The veteran believes that his back pain caused his divorce, 
since he is no longer able to work.  He is under a lot of 
stress regarding his finances, and cannot deal with upsetting 
situations.  Since his discharge from service, the veteran 
was involved in a motorcycle accident in which he fractured 
his right tibia, right fibula, femur, and clavicle.  He has 
suffered from constant shoulder pain, as well as pain in his 
left leg and right hip with activity.  

Upon examination, the veteran's posture was erect; and his 
gait was normal in depth, width, and stride.  His lumbar 
spine showed no fixed deformity or tenderness.  Flexion 
measured 0-65 degrees; extension measured 0-20 degrees; and 
lateral flexion measured 0-20 degrees bilaterally.  The 
clinician diagnosed the veteran with degenerative joint 
disease of the lumbar spine with history of back strain.  X-
rays revealed slight lumbar scoliosis, apex to the right; and 
disk space narrowing of L5-S1 and L4-5, compatible with the 
presence of spondylosis.  

The RO granted service connection in January 2001 with a 40 
percent evaluation effective from April 10, 2000 (the date of 
the veteran's claim).  The veteran filed a Notice of 
Disagreement (NOD) alleging that he is entitled to a rating 
of 60 percent because he has pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasms.     

The veteran was examined on an outpatient basis in August 
2001.  His posture and gait were normal.  In a standing 
position, there was minimal (less than five degrees) of 
lumbar scoliosis to the right side.  The clinician noted that 
the veteran's cervical, thoracic, and lumbar spines were 
examined with consideration of the DeLuca criteria.  In the 
lumbar area, the clinician noted a diffuse stiffness, but no 
spasms or pain radiation down the lower extremities.  
Sacroiliac joints were nontender.  Forward flexion measured 
0-75 degrees; extension measured 0-15 degrees; lateral 
bending measured 0-15 degrees; and rotation measured 0-25 
degrees.  The clinician classified the veteran's pain in his 
back as being in the range of 2-4 x 10 scale, especially in 
the extreme range of testing when the lumbar range of motion 
dropped to 0-50 forward flexion, 0-10 extension, 0-10 lateral 
bending, and 0-20 rotation.  The clinician diagnosed the 
veteran with lumbar spondylosis L4, L5, and S1 with chronic 
recurrent episodic pains.  

The veteran underwent another VA examination in October 2002.  
He complained of pain as well as frequent spasms at night.  
Upon examination, the lumbar spine showed 0-43 degrees of 
flexion, 0-30 degrees of extension, 0-30 degrees of lateral 
flexion to the left, 0-20 degrees lateral flexion to the 
right, and 0-30 degrees of rotation bilaterally.  Straight 
leg raise was negative to 45 degrees bilateral.  The 
clinician also stated that there were no spasms.  X-rays 
showed six lumbar-like vertebral bodies with mild diminished 
disk space at L5-S1.  This was thought to be most likely 
lumbarization of S1.  There were no pseudoarticulations or 
alignment abnormalities that would lead to mechanical 
instability in the region.  The clinician also diagnosed mild 
early degenerative disk disease at L1-L2 and L4-L5, evidenced 
only by osteophytosis.  

In December 2002, the RO issued a rating decision in which it 
denied the veteran's claim for a higher initial rating.  

The veteran testified at an August 2003 Board Videoconference 
hearing that he has a lot of problems with numbness in his 
right leg and left arm.  He also stated that he has a bulged 
disk that will pinch his nerves, causing his right leg to 
completely give out.  He testified that he has been receiving 
continuous treatment at the VA Medical Center (VAMC) in 
Pueblo.  He once again complained of severe back spasms at 
night that cause him to have problems sleeping.  He also 
claimed that the anti-inflammatories that he has been 
prescribed have caused stomach problems.  He stated that he 
had MRIs taken in either 1990 or 1991 by a private physician, 
and that he also underwent MRIs approximately six months 
prior to the hearing.  The veteran stated that on a good day, 
he is able to get around fairly well and is somewhat mobile, 
but that on a bad day he cannot move.  He was once prescribed 
a back brace but he doesn't wear it because he doesn't feel 
like it was of any help.  He complained that he is unable to 
either sit or stand for very long.  He has not worked since 
1991 because of frequent spasms and a fear of straining his 
back.  The veteran pointed out that he was receiving Social 
Security benefits due to his back condition.  He is in 
constant pain with flare-ups that make the pain worse.  The 
flare-ups often cause him to become incapacitated for up to 
three weeks at a time.  He is in severe pain three to four 
days per week.  

The veteran has also submitted a June 2005 statement by a 
fellow soldier (D.M.) who reported that he has first hand 
knowledge of the pain from which the veteran suffers.  He 
reported that the veteran is unable to bend over, or lift 
anything heavier than 20 pounds.  The veteran also gave a 
history of back spasms, pain doing even the simplest of 
tasks, and inability to stand or walk for extended periods of 
time.  The examiner opined that the veteran should be rated 
at 100% because he is absolutely unable to work.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating was warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating was warranted for slight 
subjective symptoms.  

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.
 
As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

In September 2003, the schedule for rating spine disabilities 
was changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

Analysis

The veteran is currently rated at 40 percent for his 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L4-L5 and L5-S1 with limitation of motion.  
The Board notes that pursuant to 38 C.F.R. §4.71a, Diagnostic 
Codes 5292 and 5295, a 40 percent rating represented the 
maximum possible schedular rating.  A rating of 60 percent is 
possible under Diagnostic Code 5293.  Prior to September 
2002, a 60 percent was warranted only for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The veteran underwent examinations in November 2000, August 
2001, and October 2002.  All three examinations showed no 
more than moderate limitation of motion of the lumbar spine; 
normal posture and gait; and no abnormal neurological 
findings.  

The November 2000 clinician failed to note any evidence of 
muscle spasms, and the August 2001 and October 2002 
specifically indicated that there were none.  The November 
2000 clinician also noted that his lumbar spine showed no 
fixed deformity or tenderness.  The August 2001 clinician 
noted a lumbar diffuse stiffness, but specifically noted no 
spasms and no pain radiation down the lower extremities 
[Emphasis added].  Furthermore, examination of the lower 
extremities showed normal reflexes and joint sensations; and 
ankle jerks were present and symmetrical.  

Although the medical records show numerous complaints of 
muscle spasms by the veteran, there has been virtually no 
objective evidence of them.  The only objective evidence of 
muscle spasms is dated in 1993-94, years prior to the period 
of time at issue.  A January 1993 report from Dr. M.D.K., and 
a September 1994 report of physical therapists H.H. and 
P.C.N., included the notation of muscle spasms in the 
thoracic paraspinals.  Dr. J.S. noted in March 1993 that 
there was no spasm at either the cervical or lumbar spine 
region.  Examinations in more recent years have failed to 
objectively confirm muscle spasms.     

Regarding D.M.'s statement reporting that the veteran has 
muscle spasms, is unable to work, and should be rated at 
100%, the Board notes that as a layperson, he is not 
competent to provide a medical opinion on such a matter, to 
include a diagnosis of muscle spasms.  Davis v. West, 13 Vet. 
App. 184 (1999); Espiritu v. Derwinski, 1 Vet. App. 492 
(1992).
  
The only evidence of muscle spasms is dated years before the 
veteran filed his claim.  Since service connection became 
effective at the time the veteran filed his claim (April 
2000), any increase in the initial rating would be effective 
as of that date.  The greater weight of the evidence, and in 
fact all of the evidence dated near the time of service 
connection, indicates that the veteran does not suffer from 
muscle spasms.  In any event, his current 40 percent rating 
contemplates muscle spasms.  See Diagnostic Code 5295.  As to 
Diagnostic Code 5293, the relevant medical evidence does not 
show an absent ankle reflex, or other persistent neurological 
findings or symptoms that would support a 60 percent rating.  
(Emphasis added.)  

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
since the 40 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability. Specifically, the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis with limitation of motion of the lumbar spine in 
this situation would be inappropriate. VAOPGCPREC 36-97.  
Diagnostic Code 5293 also contemplates lumbar radiculopathy 
affecting the lower extremities, such as radicular pain with 
functional limitations, and it includes muscle spasms, as 
does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, a 20 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

There is no medical evidence of unfavorable ankylosis of the 
lumbar spine to support a 50 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (effective prior to September 
26, 2003).

Pursuant to changes in the regulations, a rating in excess of 
40 percent rating is also possible when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; or when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
Board finds that no evidence has been presented that would 
support the allowance of a higher rating on these bases.  
Though the veteran testified that flare-ups of pain often 
cause him to become immobile, there has been no medical 
evidence of incapacitation.  Nor has the veteran been shown 
to have ankylosis of the entire thoracolumbar spine.  To the 
contrary, the evidence has show that the veteran has motion 
of the thoracolumbar spine that is only moderately limited.  

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Turning to the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board observes that the competent medical evidence is 
negative for any indication that the veteran's forward 
flexion of the thoracolumbar spine is to 30 degrees or less.  
As noted above, the medical evidence does not show more than 
moderate limitation of motion of the lumbar spine.  It 
obviously follows that there is no medical evidence of 
ankylosis of the thoracolumbar spine.  The Board finds that 
the preponderance of the evidence is against a finding that 
pain or flare-ups of pain results in any additional 
limitation of motion of the lumbar spine to a degree that 
supports a finding of more than moderate limitation of 
motion, and the weight of the evidence is against a finding 
of any weakness, fatigue or incoordination that results in 
such a degree of limitation of motion during that period of 
time.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet 
App 202 (1995).  There is no indication of additional 
neurological complications, such as bowel or bladder 
impairment.  In view of the foregoing, separate ratings for 
orthopedic and neurological disabilities equating to a rating 
in excess of 40 percent are not warranted.  See General 
Rating Formula for Rating Diseases and Injuries of the spine, 
Note 1, effective from September 26, 2003; 38 C.F.R. § 4.25.  

In sum, the veteran's service-connected degenerative disc 
disease, with slight lumbar scoliosis and spondylosis at L4-
L5 and L5-S1, is not manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseases disc and little intermittent relief, nor is it 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, unfavorable 
ankylosis of the entire thoracolumbar spine, or more than 
moderate limitation of motion of the lumbar spine or more 
than moderate lumbosacral strain with an associated 
separately compensable neurologic abnormality, including, but 
not limited to, bowel or bladder impairment.         
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 40 percent 
for degenerative disc disease, with slight lumbar scoliosis 
and spondylosis at L4-L5 and L5-S1, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating in excess of 40 percent for degenerative disc 
disease, with slight lumbar scoliosis and spondylosis at L4-
L5 and L5-S1, is denied. 


REMAND

As noted in the introduction to the above decision, the 
veteran entered a timely notice of disagreement with the RO's 
June 2004 decision, which granted service connection and 
assigned a 30 percent rating for a major depressive disorder.  
The veteran appealed for the assignment of a rating in excess 
of 30 percent.  Because the record does not reflect that a 
statement of the case has been entered on this issue, in 
order to comply with due process requirements, a remand is in 
order for the RO to prepare a statement of the case on the 
issue of whether the veteran is entitled to a higher initial 
rating for his major depressive disorder.  Manlincon, supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to the assignment of an 
initial  or staged rating in excess of 30 
percent for a major depressive disorder, 
and he should be given an opportunity to 
thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.

If, and only if, the veteran perfects an appeal of claim for 
an initial rating in excess of 30 percent for a major 
depressive disorder, the RO should return that issue to the 
Board for review of such issue after and ensuring that all 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


